Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered February 7, 2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “wherein the lead-intake engine is configured: enrich original data of a portion of incoming sales leads with complementary data” in claims 1 and 11.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner is interpreting the lead-intake engine to be a module or program of the lead-management program (Ssee paragraphs 142-143 and Figures 4A, 4B, and 5)

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barenblatt (US 20150134483) in view of Thomas (US Patent No. 10,037,558), Williams et al. (US 20080109444), Ganesan (US 20140046792), and Rankin et al. (US 20160140168).

Referring to claim 1,

Barenblatt, which is directed to property mortgage matching and coordination, discloses, 

A method of lead routing with a lead-management system for receiving and managing sales leads, comprising: (Barenblatt paragraph 70 disclosing at Location-based step 1610, the potential borrower (PB) may elect to browse or search for mortgage professionals by a geographic identifier such as a specific address (that may or may not include an apartment number), zip code, city, and/or state.  At 1630, the website may provide users with lists of mortgage professionals based on the property type provided by the user. For example, certain mortgage brokers may specialize in obtaining mortgages for co-op apartments, and not for condos. At 1640, the website may allow a borrower to request a matching service based on parameters he or she will provide to the system, and/or based on his already existing profile. It will be understood that other search parameters may be offered to, and/or used by, the PB user in addition or in alternative to Location 1610, Property 1620, and Property Type 1630. For example, a PB user may elect to search for mortgage professionals by name, or by the name of their employer and/or organization. In another embodiment of the presently disclosed system, the WLH interface and back end may be configured to provide searching and/or matching services to prospective apartment buyers searching for buildings where the buyers are likely to satisfy requirements established by the building's board of directors. Barenblatt paragraph 86 disclosing the homepage also provides a search box 2510 for potential borrowers and other types of users such as real estate brokers, mortgage brokers, transactional attorneys, management agents, advertisers, and/or recruiters. The borrower is invited to enter a property address or a professional's name, and to press the search button located to the right of the search box.)

instantiating, by one or more server hosts, an application stack of the lead-management system in an integrated lending-and-brokering environment communicatively coupled with one or more databases including a records database, wherein the instantiated application stack is configured to manage a lead-intake engine, a communication system, and a mortgage-originating system; (Barenblatt paragraph 46 disclosing the WLH system is a combination of hardware and software, wherein certain components, including the user interface, are software modules configured to run on a variety of computer hardware platforms. FIG. 1A illustrates one embodiment of a server configuration implemented to support WLH. Here, cloud 1001 refers to a computer network, which can be an internal LAN disconnected from the Internet, or preferably a network with an Internet connection, so that the WLH system can be accessed by outside users. Computer 1002 is a stand-alone server, configured to provide web access, database, and application services.  Barenblatt paragraph 48 disclosing FIG. 1C illustrates a distributed system, where network 1001 comprises web server 1003 and database server 1004 previously seen in FIG. 1B, but adds application server 1005. Application server 1005 may take over some of the duties previously carried by servers 1002, 1003, and 1004. In this configuration, the WLH system will not encounter significant bottlenecks and should experience optimal performance. One of ordinary skill in the art will recognize that various modifications to the server configurations illustrated in FIGS. 1A-1C are possible, including added scalability, various security devices, combinations of servers, and distribution of responsibilities between the various servers. 49 Turning to the WLH system, in the preferred embodiment, the present invention is a computer system accessible by users through a network via a web-based interface. Barenblatt paragraph 51 disclosing In the preferred embodiment, Mortgage Professional Services presented to the user include the ability to register and/or update their profiles in the mortgage database (1200), access data from the mortgage services database (1300), and access an optional matching engine (1800). The Borrower Services presented to the user include the ability to register and/or update their profiles in the borrower database (1500), access data from the borrower database (1600), and access an optional matching engine (1800). Barenblatt paragraph 72 disclosing once the borrower user has selected the type of data to search, and entered parameters via an interface presented by the website at steps 1610, 1620, 1630, and/or 1640, the website passes the parameters to an appropriate module, so that the system can execute a query in the borrower database at 1650 pursuant to the parameters entered by the user. Step 1650 is preferably performed by a dedicated database server as in FIG. 1B or 1C, but in certain embodiments may be performed by a software and/or hardware module as part of an integrated solution.)

capturing real estate-buying criteria of the potential buyer including at least a geographical area in which the potential buyer is seeking real estate; (Barenblatt paragraph 58 disclosing  Potential borrowers are also encouraged to establish a profile, similarly to the mortgage professional profiles discussed above, but with a different focus. FIG. 5 is a flowchart illustrating one embodiment of user signup and registration for the borrower services component of the disclosed system. In this embodiment, the PB user chooses to ‘Register/Update Borrower Profile’ from a variety of interface options noted previously, indicated as step 1500. At step 1510, the system interface, preferably a website, asks the user to enter identifying information, such as their name and possibly a social security number. At step 1520, the website requests the user to enter his or her contact information, such as an e-mail address, telephone and fax number, or mailing address. At step 1530, the website requests the user to provide information regarding property owned by the user, such as property type, location, address, purchase price, and other details pertinent to property ownership. At step 1540, the user is offered the opportunity to provide details about his or her desired properties, such as property type, size, location, amenities, price, and other features. At step 1550, the borrower user is asked to provide his or her financial information, such as annual income, current debt, credit usage, liquid assets, social security number if it was not collected earlier, and other data relevant to the ability to obtain a mortgage and/or qualify for a co-op or condo.)

matching the potential buyer with up to five licensed real-estate professionals associated with the brokering platform using at least in part some of the real estate-buying criteria; (Barenblatt paragraph 51 disclosing the Borrower Services presented to the user include the ability to register and/or update their profiles in the borrower database (1500), access data from the borrower database (1600), and access an optional matching engine (1800). Figures 8 and 10 illustrating the matching processes for a borrower with a real-estate professional based on particular criteria (i.e. location, property type, etc.) Barenblatt paragraph 70 disclosing at Location-based step 1610, the potential borrower (PB) may elect to browse or search for mortgage professionals by a geographic identifier such as a specific address (that may or may not include an apartment number), zip code, city, and/or state.  At 1630, the website may provide users with lists of mortgage professionals based on the property type provided by the user. For example, certain mortgage brokers may specialize in obtaining mortgages for co-op apartments, and not for condos. At 1640, the website may allow a borrower to request a matching service based on parameters he or she will provide to the system, and/or based on his already existing profile. It will be understood that other search parameters may be offered to, and/or used by, the PB user in addition or in alternative to Location 1610, Property 1620, and Property Type 1630. For example, a PB user may elect to search for mortgage professionals by name, or by the name of their employer and/or organization. In another embodiment of the presently disclosed system, the WLH interface and back end may be configured to provide searching and/or matching services to prospective apartment buyers searching for buildings where the buyers are likely to satisfy requirements established by the building's board of directors.  The purpose of the match engine is to match the prospective borrower with a mortgage professional based on the borrower's profile, or entered search criteria. Barenblatt paragraph 73 teaching in FIG. 8, the execution of the Match Engine is illustrated as step 1800. The dashed lines pointing from Access Data step 1600, Execute Query step 1650, and Process Results step 1660, illustrate the flexibility of the presently disclosed system in general, and the Match Engine in particular. Specifically, the Match Engine is not a requirement of data access services provided to borrowers, as they may browse and/or search for various data types outlined above. In addition, the match engine may be invoked at various points in the data access process. For example, the system may execute the match engine after user selection at Match step 1640, Execute Query step 1650 and/or Process Results step 1660. Further, although not shown in FIG. 8, a user may request the system to execute the match engine from the basic Access Data interface indicated at step 1600. As with mortgage professional services, the system may execute the Match Engine automatically for borrower users, without user input, as the user browses the website, presenting the match results at appropriate junctures, such as when other search results are presented. The examiner is interpreting that the borrower is matched with at least one match result (match results)).

Barenblatt does not explicitly disclose sending borrower information for a potential borrower from a database server of a lending platform to a database server of a brokering platform to supply the brokering platform and brokering personnel associated with the brokering platform buyer information for a potential buyer of real estate, wherein the potential borrower and the potential buyer are the same entity

However Thomas, which is directed to automating and facilitating the performance and processing of task, and information storage associate a home sale, mortgage origination, and settlement process teaches sending borrower information for a potential borrower from a database server of a lending platform to a database server of a brokering platform to supply the brokering platform and brokering personnel associated with the brokering platform buyer information for a potential buyer of real estate, wherein the potential borrower and the potential buyer are the same entity;  (Thomas column 10 lines 5-16 teaching the term ‘user’ of the system used hereinafter includes, inter alia, one or more of the following terms: real estate agent, real estate office, real estate personnel, real estate broker which should be should be construed broadly and read as interchangeable and their functions being performed by one or more of them or the process; in addition, mortgage lender or mortgage office should be construed broadly including, for example mortgage brokers, direct mortgage lenders, mortgage correspondents, wholesale lenders, finders and their personnel and read as interchangeable and their functions being performed by one or more of them or the process. Thomas column 12 lines 48- 63 teaching one or more application servers 45 run and perform computer program tasks and processes which perform the functions necessary to generate, send, receive and display information to users to enter, manipulate and view information, and perform tasks on remote, or local computing devices 10, 15, 20, 25, 30, 35, such as for example a personal computer connected to a network 40, for example the Internet, receive information back from users, process it if necessary, store it in one or more databases 50, send it if necessary for use or processing by one or more ancillary systems or databases 75 (See FIGS. 1 a, 1 c) such as a multiple listing service 85 or automated mortgage underwriting systems 110 to perform necessary ancillary tasks or processes 75 (See FIG. 1 a), receive back results and save to one or more databases 50, 75 (See FIG. 1) and make it available to all appropriate parties by again sending information and displaying screens to users 10, 15, 20, 25, 30, 35, to view and perform subsequent activities on their respective computing devices. Thomas column 14 lines 42-52 teaching that there are separate GUIs accessible on a PC by each user. The seller “virtual desktop” 10, (See FIG. 3 d) the “buyer virtual desktop” 15 (See FIG. 3 e), the “virtual real estate office” 20 (See FIG. 3 a), the lender “virtual mortgage office” 30 (See FIG. 3 b) the settlement company “virtual settlement office” 35 (See FIG. 3 c) and service providers virtual office or virtual desktop 25 allow each to enter, manipulate, receive, send and view appropriate information and perform appropriate tasks and processes associated with their roles in the transaction. Thomas column 5 line 65 to column 6 line 7 teaching the mortgage lender can receive detailed borrower, and property information, prequalify or preapprove the borrower for a loan product selected by the borrower, take the full loan application, underwrite, approve and prepare and send all loan documents; and the settlement company can receive orders including all borrower, property information and mortgage loan information and documents, including complete lender settlement instructions, and prepare all legal, title and settlement documents including the settlement statement with full escrow accounting functions. Thomas Figure 2 and Thomas column 24 lines 28-39 information entered, documents creates, or functions performed by the buyer, or by the application server are saved by the application server into one or more databases and are made available for further functions to be performed and appropriate documents and information made available to other people participating in the transaction or steps of. These people can be the real estate office personnel and mortgage.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Barenblatt in view of Thomas as Thomas further develops facilitating the mortgage origination and settlement process over a distributed computing network.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas to incorporate sending borrower information for a potential borrower from a database server of a lending platform to a database server of a brokering platform to supply the brokering platform and brokering personnel associated with the brokering platform buyer information for a potential buyer of real estate, wherein the potential borrower and the potential buyer are the same entity with the motivation of providing the buyer information to the real estate office personnel. (Thomas column 24 lines 28-39) 

Barenblatt in view of Thomas does not explicitly disclose and the borrower information of the potential borrower/buyer is obtained from enriched sales leads processed by the lead-intake engine, and wherein the lead-intake engine is configured to: enrich original data of a portion of incoming sales leads with complementary data 

However Williams, which is directed to enhancing leads, teaches

and the borrower information of the potential borrower/buyer is obtained from enriched sales leads processed by the lead-intake engine, and wherein the lead-intake engine is configured to: enrich original data of a portion of incoming sales leads with complementary data (Williams paragraph 5 teaching businesses, or other commercial entities, that sell products and/or services may acquire information regarding potential customers, clients, or business associates from several sources. For example, information regarding a potential customer, client, or business associate, referred to herein as a “lead,” may be shared among related businesses. Williams paragraph 6 the information included in a lead commonly includes contact information regarding the potential customer, such as a telephone number, residential address, and/or email address. However, depending on the source the lead, this contact information may be incomplete or incorrect, thus making the task of contacting the lead difficult. For example, if a lead does not include a telephone number or includes an incorrect telephone number for the potential customer, the business may need to do further research locating the correct phone number or may not be able to contact the potential customer.  Williams paragraph 9 teaching in one embodiment, a method of enhancing a lead record comprises receiving a lead record from a client, the lead record comprising information regarding an individual, determining a default data bundle associated with the lead record based at least partly on a vertical business market of the client, the default data bundle indicating one or more additional data items associated with the lead record that are to be retrieved from one or more data sources, transmitting the default data bundle to the one or more data sources, receiving from the one or more data sources at least some of the additional data items indicated in the default data bundle, generating an enhanced lead record comprising at least a portion of the lead record received from the client and at least a portion of the additional data items received from the one or more data sources, and transmitting the enhanced lead record to the client. Williams paragraph 35 teaching FIG. 1 is a block diagram illustrating one embodiment of a lead enhancement module 110 in communication with a network 160 and various networked devices. In one embodiment, the lead enhancement module 110, or simply the “enhancement module 110,” comprises a computing device configured to perform one or more verification, validation and/or enhancement operations on a lead, which is also referred to herein as a “lead record”. In general, a lead record may be in either paper format, such as information regarding a potential customer printed on a piece of paper, or in an electronic format, such as a record in a database that may be stored, manipulated, transferred, and viewed. Williams paragraph 36 teaching the enhancement module 110 is configured to verify that a received lead is properly formatted, generate a contactability score for the lead, append additional information to the lead record, including information obtained from one or more statistical models regarding a consumer that is associated with the lead record, and/or other lead verification, validation, and enhancement processes that are described in detail below. See also at least Williams paragraphs 50, 54, 57-60, 62, 94, 96 and 134.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Barenblatt and Williams as Williams further develops on appending information to a record regarding a lead. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas and Williams to incorporate and the borrower information of the potential borrower/buyer is obtained from enriched sales leads processed by the lead-intake engine, and wherein the lead-intake engine is configured to: enrich original data of a portion of incoming sales leads with complementary data with the motivation of incorporating additional information regarding consumers obtainable from third party sources that may used to verify information received from the consumer. (Williams paragraphs 94 and 96) 

Barenblatt in view of Thompson and Williams does not disclose and notifying each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer by way of at least a Short Message Service ("SMS")-text message sent by a web server of the brokering platform through an SMS gateway.  

However Ganesan, which is directed to coordinating messaging between buyers and sellers and/or service providers teaches,  and notifying each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer by way of at least a Short Message Service ("SMS")-text message sent by a web server of the brokering platform through an SMS gateway.   (Ganesan Figure 1 illustrating the computing environment can includes text/messaging gateways, the service providers, a buyer, and web servers. Ganesan Figure 4 illustrating that requests are sent to one or more seller/service providers to their mobile phone/information system as an email/text or SMS message/voice message/data.  Ganesan paragraph 11 teaching the invention provides for a buyer motivated online marketplace. Ganesan paragraph 13 teaching that notification to sellers/service providers and buyers can be sent via email SMS/Text/voice message to a mobile phone or any other communication/information systems comprised of VOIP gateways, email servers, Text/SMS messaging systems. Ganesan paragraph 14 disclosing the website can comprise dynamic listings such as Real Estate.  Ganesan paragraph 49 teaching the invention integrates with SMS gateway services to send SMS messages to SMS messages to any cell in 100+ countries.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have combine the invention disclosed in Barenblatt and Ganesan as Ganesan further develops how messages may be distributed in a computing environment in relation to dynamic listings such as related to real estate. 

Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the invention disclosed in Barenblatt in view of Thomas, Williams, and Ganesan to incorporate and notifying each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer by way of at least a Short Message Service ("SMS")-text message sent by a web server of the brokering platform through an SMS gateway with the motivation of incorporating a mechanism to enable communication around the world. (Ganesan paragraph 49)

Barenblatt in view of Thomas, Williams, and Ganesan does not disclose configuring a data mask to mask information in the records database; 

However Rankin, which is directed to a lead generating hub for the generation, evaluation, and recording of information and activities related to property transactions and associated communications, teaches configuring a data mask to mask information in the records database; (Rankin paragraph 178 teaches in one implementation, an interface similar to the example shown in FIG. 47C may further provide a subset of lead information for display to a lead requestor prior to lead selection, lead provision, bounty payment, and/or the like. For example, in the illustrated implementation, for a contact information request, the lead requestor may be provided with a contact title 4750, contact location 4755, and/or the like to assist the requestor in selecting a lead provider with whom to exchange lead information and/or payment. In various implementations, any of a variety of selected and/or redacted lead information may be provided for display, such as redacted contact information, title, location, company name, contact type, calendar availability, site drive information, redacted and/or abbreviated marketing ideas, and/or the like. FIG. 47C also illustrates an implementation whereby matching lead providers having minimum payment thresholds in excess of the bounty amount associated with a lead request may still be provided for display to the lead requestor. For example, in the illustrated implementation, a result entry is displayed 4760 where the lead provider identity is redacted, and a message is provided indicating that the lead requestor provided bounty is too low to allow for engagement in a lead sharing transaction with the corresponding lead provider.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Barenblatt and Rankin as Rankin further develops on the ability control access to information associated with a lead. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas, Williams, Ganesan, and Rankin to incorporate configuring a data mask to mask information in the records database with the motivation of redacting information associated with the lead until the lead is successfully acquired by a lead requestor (Rankin paragraph 178)

Referring to claim 2,

Barenblatt further discloses wherein capturing the real estate-buying criteria is effected by i) asking scripted questions in a telephone call with the potential buyer or ii) collecting the real estate- buying criteria from a digitally fillable form to which the potential buyer has been given access, and wherein the real estate-buying criteria of the potential buyer further includes a real estate-buying time frame, a target purchase price or price range, a type of real estate, a preferred lot size, a type of home, a home style, a preferred square footage, a number of bedrooms, a number of bathrooms, or a combination thereof. (Barenblatt paragraph 58 teaching potential borrowers are also encouraged to establish a profile, similarly to the mortgage professional profiles discussed above, but with a different focus. FIG. 5 is a flowchart illustrating one embodiment of user signup and registration for the borrower services component of the disclosed system. In this embodiment, the PB user chooses to ‘Register/Update Borrower Profile’ from a variety of interface options noted previously, indicated as step 1500. At step 1510, the system interface, preferably a website, asks the user to enter identifying information, such as their name and possibly a social security number. At step 1520, the website requests the user to enter his or her contact information, such as an e-mail address, telephone and fax number, or mailing address. At step 1530, the website requests the user to provide information regarding property owned by the user, such as property type, location, address, purchase price, and other details pertinent to property ownership. At step 1540, the user is offered the opportunity to provide details about his or her desired properties, such as property type, size, location, amenities, price, and other features. At step 1550, the borrower user is asked to provide his or her financial information, such as annual income, current debt, credit usage, liquid assets, social security number if it was not collected earlier, and other data relevant to the ability to obtain a mortgage and/or qualify for a co-op or condo.) 

Referring to claim 3,

Barenblatt further discloses wherein matching the potential buyer with the up-to-five licensed real-estate professionals is effected at least in part by matching at least the geographical area -55-Docket No. 102186.0072P in which the potential buyer is seeking real estate with that of the up-to-five licensed real-estate professionals.  (Barenblatt paragraph 58 disclosing Potential borrowers are also encouraged to establish a profile, similarly to the mortgage professional profiles discussed above, but with a different focus. FIG. 5 is a flowchart illustrating one embodiment of user signup and registration for the borrower services component of the disclosed system. In this embodiment, the PB user chooses to ‘Register/Update Borrower Profile’ from a variety of interface options noted previously, indicated as step 1500. At step 1510, the system interface, preferably a website, asks the user to enter identifying information, such as their name and possibly a social security number. At step 1520, the website requests the user to enter his or her contact information, such as an e-mail address, telephone and fax number, or mailing address. At step 1530, the website requests the user to provide information regarding property owned by the user, such as property type, location, address, purchase price, and other details pertinent to property ownership. At step 1540, the user is offered the opportunity to provide details about his or her desired properties, such as property type, size, location, amenities, price, and other features. At step 1550, the borrower user is asked to provide his or her financial information, such as annual income, current debt, credit usage, liquid assets, social security number if it was not collected earlier, and other data relevant to the ability to obtain a mortgage and/or qualify for a co-op or condo.)  Barenblatt paragraph 73 teaching in FIG. 8, the execution of the Match Engine is illustrated as step 1800. The dashed lines pointing from Access Data step 1600, Execute Query step 1650, and Process Results step 1660, illustrate the flexibility of the presently disclosed system in general, and the Match Engine in particular. Specifically, the Match Engine is not a requirement of data access services provided to borrowers, as they may browse and/or search for various data types outlined above. In addition, the match engine may be invoked at various points in the data access process. For example, the system may execute the match engine after user selection at Match step 1640, Execute Query step 1650 and/or Process Results step 1660. Further, although not shown in FIG. 8, a user may request the system to execute the match engine from the basic Access Data interface indicated at step 1600. As with mortgage professional services, the system may execute the Match Engine automatically for borrower users, without user input, as the user browses the website, presenting the match results at appropriate junctures, such as when other search results are presented. The examiner is interpreting that the borrower is matched with at least one match result (match results).)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barenblatt (US 20150134483) in view of Thomas (US Patent No. 10,037,558), Williams et al. (US 20080109444), Ganesan (US 20140046792), Rankin et al. (US 20160140168), and Charyk (US Patent No. 10,025,842).

Referring to claim 4,

Barenblatt further discloses at a time of the potential borrower providing consent for i) referring the potential borrower to one or more persons of the brokering personnel associated with the brokering platform and ii) sending the borrower information to the brokering platform. (Barenblatt paragraph 58 disclosing Potential borrowers are also encouraged to establish a profile, similarly to the mortgage professional profiles discussed above, but with a different focus. FIG. 5 is a flowchart illustrating one embodiment of user signup and registration for the borrower services component of the disclosed system. In this embodiment, the PB user chooses to ‘Register/Update Borrower Profile’ from a variety of interface options noted previously, indicated as step 1500. At step 1510, the system interface, preferably a website, asks the user to enter identifying information, such as their name and possibly a social security number. At step 1520, the website requests the user to enter his or her contact information, such as an e-mail address, telephone and fax number, or mailing address. At step 1530, the website requests the user to provide information regarding property owned by the user, such as property type, location, address, purchase price, and other details pertinent to property ownership. At step 1540, the user is offered the opportunity to provide details about his or her desired properties, such as property type, size, location, amenities, price, and other features. At step 1550, the borrower user is asked to provide his or her financial information, such as annual income, current debt, credit usage, liquid assets, social security number if it was not collected earlier, and other data relevant to the ability to obtain a mortgage and/or qualify for a co-op or condo. Barenblatt paragraph 70 disclosed at Location-based step 1610, the potential borrower (PB) may elect to browse or search for mortgage professionals by a geographic identifier such as a specific address (that may or may not include an apartment number), zip code, city, and/or state.  At 1630, the website may provide users with lists of mortgage professionals based on the property type provided by the user. For example, certain mortgage brokers may specialize in obtaining mortgages for co-op apartments, and not for condos. At 1640, the website may allow a borrower to request a matching service based on parameters he or she will provide to the system, and/or based on his already existing profile. The examiner is interpreting that a potential borrower provides consent for their information to be used in the determination of a match and subsequently for use by the matched broker.)

Barenblatt in view of Thomas, Williams, Ganesan, and Rankin does not explicitly disclose wherein sending the borrower information from the database server of the lending platform to the database server of the brokering platform to supply the brokering platform the buyer information further includes pushing the borrower information from a customer relationship-management ("CRM") database of the lending platform to a CRM database of the brokering platform. 

However Charyk, which is directed to user interfaces for dynamic access of multiple remote databases and synchronization of data based on user rules, teaches wherein sending the borrower information from the database server of the lending platform to the database server of the brokering platform to supply the brokering platform the buyer information further includes pushing the borrower information from a customer relationship-management ("CRM") database of the lending platform to a CRM database of the brokering platform. (Charyk column 1 line 59 to column 2 line 9 teaching the invention is directed to automatically identify updated information associated with a user in one or more remote databases (e.g., databases associated with online web services) and determine updates to be made to other remote databases based on user rules for providing such automatic updates. Thus, the systems and methods disclosed herein may allow a user to update profile information of the user at not just a single website or entity, but with multiple entities, without requiring the user to communicate with each of the entities individually. In some embodiments, the methods disclosed herein are performed by a profile update system that has existing relationships and/or communication channels with multiple entities, such as financial institutions, government institutions, retail companies, and websites, for example. Accordingly, the profile update system may advantageously push any updates to the user's profile information to multiple entities with which the user has a relationship (e.g., an account) in order to implement such profile updates across the multiple entities. Such updates may be implemented, for example, via an application programming interface (API) that the plurality of remote database (also referred to generally as “partners” or “entities” herein) have access to. In some embodiments, one or more of the databases or data sources may be implemented using a relational database, such as Sybase, Oracle, CodeBase and Microsoft® SQL Server as well as other types of databases such as, for example, a flat file database, an entity-relationship database, and object-oriented database, and/or a record-based database.  Depending on the embodiment, the features discussed herein may be performed by a combination of computing devices, such as a server and a mobile computing device.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Barenblatt and Charyk as Charyk further develops on the dissemination of information associated with a user to disparate databases. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of  Thomas, Williams, Ganesan, Rankin, and  Charyk to incorporate wherein sending the borrower information from the database server of the lending platform to the database server of the brokering platform to supply the brokering platform the buyer information further includes pushing the borrower information from a customer relationship-management ("CRM") database of the lending platform to a CRM database of the brokering platform with the motivation of pushing updates in information from one database (database of the lending platform) associated with one entity (lender) to another (database of brokering platform) associated with a different entity (broker) without the need for the user (potential buyer) to communicate their information to each entity. (Charyk column 1 line 59 to column 2 line 9)

Claim 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barenblatt (US 20150134483) in view of Thomas (US Patent No. 10,037,558), Williams et al. (US 20080109444), Ganesan (US 20140046792), Rankin et al. (US 20160140168), Charyk (US Patent No. 10,025,842), and Johnston et al. (US 20080208651).

Referring to claim 5, 

Barenblatt in view of Thomas, Williams, Ganesan, Rankin, and Charyk does not explicitly disclose generating a transaction record in the CRM database of the brokering platform for the potential buyer at a time a first-responding real-estate professional responds to the SMS-text message; and assigning to the potential buyer an assigned real-estate professional corresponding to the first-responding real-estate professional at the time the first-responding real-estate professional responds to the SMS-text message. 

However Johnston, which is directed to a lead disbursement system, teaches: generating a transaction record in the CRM database of the brokering platform for the potential buyer at a time a first-responding real-estate professional responds to the SMS-text message;  (Johnston paragraph 25 teaching a lead can be received as a live phone call and subsequently the same lead can be received as a data record input into a computer system. Johnston paragraph 30 teaching when the received lead is determined to be a match with the participant having the highest queue priority, the illustrated method includes assigning the lead to the participant, 24. The lead can be assigned to the participant in a number of different ways, such as, for example, by e-mailing a notification to the participant, by placing a phone call to the participant, by updating a record within a database that is accessible by the participant and/or by physically delivering the lead to the participant. Johnston Figure 4 and Johnston paragraph 65 In some instances, the system administrator may receive multiple requests at step 418, thereby necessitating the competing requests be prioritized. In some embodiments, the priority is based on the first participant to respond (i.e., first-come, first-served).)

 and assigning to the potential buyer an assigned real-estate professional corresponding to the first-responding real-estate professional at the time the first-responding real-estate professional responds to the SMS-text message. (Johnston paragraph 64 teaching when a valid request is received, the method includes assigning the lead to the participant, 420, updating the capacity coefficient for each participant in the lead disbursement system, 422 and updating the prioritized queue, 424.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Barenblatt in view of Johnston as Johnston further develops on the protocol for assigning leads in a loan brokering environment.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas, Williams, Ganesan, Rankin, Charyk, and Johnston to incorporate generating a transaction record in the CRM database of the brokering platform for the potential buyer at a time a first-responding real-estate professional responds to the SMS-text message;  and assigning to the potential buyer an assigned real-estate professional corresponding to the first-responding real-estate professional at the time the first-responding real-estate professional responds to the SMS-text message with the motivation of  updating a record identifying that a lead has been assigned (Johnston paragraph 30) and facilitating the assignment of a lead by incorporating a first-come first-serve manner of distributing a lead. (Johnston paragraph 65)

Referring to claim 6,

Rankin further teaches setting permissions in the CRM database of the brokering platform for the transaction record, thereby allowing the assigned real-estate professional to view the buyer information for the potential buyer.  (Rankin paragraph 171 teaching if the user has requested to be provided with contact information matching specified criteria (e.g., for a broker in Peoria, Ill. with landlord clients in suburban commercial real estate), the HUB may provide only a subset of the contact information, such as one or more of a title, letters of a name, an affiliated company, general and/or granular location information, property attributes, and/or the like. The HUB may then receive a selection of one or more entries in the list of redacted list information 4525 from the requesting user. A determination may be made as to whether the requesting user is authorized for permission-based access to the selected information 4530, such as, for example, if the owner and/or controller of that information has specified an identifier associated with the requesting user as part of an authorized list of users for the requested lead information. If permission based access is authorized, then the lead information may be provided to the requesting user.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas, Williams, Ganesan, Charyk, Johnston, and Rankin to incorporate setting permissions in the CRM database of the brokering platform for the transaction record, thereby allowing the assigned real-estate professional to view the buyer information for the potential buyer with the motivation of controlling the access of who may be view information associated with a party. (Rankin paragraph 171)

Referring to claim 7,

Ganesan further teaches sending the potential buyer an e-mail by way of an e-mail server at a time of generating the transaction record in the CRM database, thereby notifying the potential buyer of the assigned real-estate professional.  (Ganesan paragraph 13 teaching user may choose the manner in which they are notified. For example, notifications to Sellers/Service providers and Buyers can be sent via email, SMS/Text/Voice message to a mobile phone 106, through a traditional telephone number to a regular telephone 110, through a posting on a web page, text to speech 121 FIG. 2, voice message, Instant Messaging, or any other communication/information systems comprised of VOIP (voice over IP) gateways 126 FIG. 2, Email servers 127 Text/SMS messaging systems 128.  Ganesan paragraph 15 within the time frame specified by the user, the search continues automatically and the user is notified when a match is found. Ganesan paragraph 90 teaching the information about the Buyer's request may be sent to another information system, typically a CRM (customer resource management) system 125 or other proprietary information system. This can be in addition or alternative to the email/Voice/SMS/Text message being sent. Ganesan paragraph 239 teaching the invention may deliver the leads to external CRM (Customer Relationship Management) systems. In the new claims, an integrated CRM system is described. The local search lead contacts acquired by the Seller or Service providers needs to be further contacted with information towards converting the prospect to a real customer/client. Specific Status information, Action to be performed can be maintained in the system. Price quotations can be generated, sent and saved in the system. Search can be made to find specific or a range of prospects with parameters. Notes can be added on the system as Seller or Service providers discuss with their prospects or clients. Messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. Seller or Service providers benefit from a streamlined workflow with an integrated CRM system in the process of customer acquisition and continued service.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas, Williams, Rankin, Charyk, Johnston, and Ganesan to incorporate sending the potential buyer an e-mail by way of an e-mail server at a time of generating the transaction record in the CRM database, thereby notifying the potential buyer of the assigned real-estate professional with the motivation of notifying the buyer through their preferred means of contact (Ganesan paragraph 13), such as when a match is made (Ganesan paragraph 15), and to record information, such as a status of request, to facilitate the customer acquisition and continue service process. (Ganesan paragraph 219)

Referring to claim 8,

Ganesan further teaches wherein sending the potential buyer the e-mail includes copying e-mail recipients including the assigned real-estate agent and a loan officer associated with the potential borrower.  (Ganesan paragraph 13 teaching user may choose the manner in which they are notified. For example, notifications to Sellers/Service providers and Buyers can be sent via email, SMS/Text/Voice message to a mobile phone 106, through a traditional telephone number to a regular telephone 110, through a posting on a web page, text to speech 121 FIG. 2, voice message, Instant Messaging, or any other communication/information systems comprised of VOIP (voice over IP) gateways 126 FIG. 2, Email servers 127 Text/SMS messaging systems 128.  Ganesan paragraph 15 within the time frame specified by the user, the search continues automatically and the user is notified when a match is found. Ganesan paragraph 90 teaching the information about the Buyer's request may be sent to another information system, typically a CRM (customer resource management) system 125 or other proprietary information system. This can be in addition or alternative to the email/Voice/SMS/Text message being sent.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas, Williams, Rankin, Charyk, Johnston, and Ganesan to incorporate wherein sending the potential buyer the e-mail includes copying e-mail recipients including the assigned real-estate agent and a loan officer associated with the potential borrower with the motivation of notifying all interested parties of the assignment of the real-estate agent. (Ganesan paragraph 15)

Referring to claim 10,

Ganesan further teaches updating the transaction record in the CRM database of the brokering platform for the potential buyer with any updates to real estate-buying status for the potential buyer; (Ganesan paragraph 239 teaching the invention may deliver the leads to external CRM (Customer Relationship Management) systems. In the new claims, an integrated CRM system is described. The local search lead contacts acquired by the Seller or Service providers needs to be further contacted with information towards converting the prospect to a real customer/client. Specific Status information, Action to be performed can be maintained in the system. Price quotations can be generated, sent and saved in the system. Search can be made to find specific or a range of prospects with parameters. Notes can be added on the system as Seller or Service providers discuss with their prospects or clients. Messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. Seller or Service providers benefit from a streamlined workflow with an integrated CRM system in the process of customer acquisition and continued service.)

and pushing any of the updates to the real-estate-buying status for the potential buyer to the CRM database of the lending platform for access by one or more persons of lending personnel associated with the lending platform.  (Ganesan paragraph 239 teaching the invention may deliver the leads to external CRM (Customer Relationship Management) systems. In the new claims, an integrated CRM system is described. The local search lead contacts acquired by the Seller or Service providers needs to be further contacted with information towards converting the prospect to a real customer/client. Specific Status information, Action to be performed can be maintained in the system. Price quotations can be generated, sent and saved in the system. Search can be made to find specific or a range of prospects with parameters. Notes can be added on the system as Seller or Service providers discuss with their prospects or clients. Messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. Seller or Service providers benefit from a streamlined workflow with an integrated CRM system in the process of customer acquisition and continued service.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas, Williams, Rankin, Charyk, Johnston, and Ganesan to incorporate updating the transaction record in the CRM database of the brokering platform for the potential buyer with any updates to real estate-buying status for the potential buyer; and pushing any of the updates to the real-estate-buying status for the potential buyer to the CRM database of the lending platform for access by one or more persons of lending personnel associated with the lending platform with the motivation of updating information with regards to a status of the client and to provide other parties relevant to the transaction information regarding the update. (Ganesan paragraph 239)

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barenblatt (US 20150134483) in view of Thomas (US Patent No. 10,037,558), Williams et al. (US 20080109444), Ganesan (US 20140046792), Rankin et al. (US 20160140168), Charyk (US Patent No. 10,025,842), Johnston et al. (US 20080208651), and Charlson (US 20160277580).

Referring to claim 9,

Barenblatt in view of Thomas, Williams, Ganesan, Rankin, Charyk, and Johnston does not disclose initiating a warm transfer of the potential buyer from a concierge of the brokering personnel to the assigned real-estate professional, wherein the concierge initiates the warm transfer of the potential buyer to the assigned real-estate professional after the concierge notifies each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer.  

However Charlson, which is directed to call distribution, teaches initiating a warm transfer of the potential buyer from a concierge of the brokering personnel to the assigned real-estate professional, wherein the concierge initiates the warm transfer of the potential buyer to the assigned real-estate professional after the concierge notifies each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer.  (Charlson paragraph 5 teaching when a customer calls into a telephone number seeking a potential service provider (e.g., call-buyer) either through direct dial or brokered by a warm call transfer agent, speed is of the essence in terms of decreasing customer hold times and helping to foster a positive emotional state in the mind of the caller. Being able to call out to multiple potential buyers in a near simultaneous manner, staggered manner, or prioritized manner is important. Charlson paragraph 6 teaching a type of call may be either: i) a “live transfer”/“warm call transfer,” meaning a call transferred by a call center agent who introduces the caller to a different agent before dropping off the call. Charlson paragraph 15 teaching receive or initiate a telephone call from or with a caller, the telephone call associated with caller identification information for the caller; generate, with at least one processor, masked caller identification information by masking a portion of the caller identification information; call a plurality of potential call-buyers in at least one lot, wherein calls to call-buyers in a single lot are initiated substantially simultaneously, and wherein calls to call-buyers in multiple lots are staggered in time; enable new ways of selling phone calls by call-sellers to call-buyers by allowing simultaneous and overlapping call-seeks or queries to be made to multiple potential call-buyers' phones and phone systems using a unique caller ID telephone number that provides sufficient information for call tracking, call logging, and unique leads being created in lead management and customer relationship management (CRM) systems, but without sharing of the highly valuable unique identifying contact information of the caller until it is supposed to be shared either at the moment of call award/connection or the moment of sale.)

It would have been obvious to one of ordinary skill in the art to combine the invention disclosed in Barenblatt and Charlson as Charlson further develops the ability to distribute a call across multiple agents with regards to a lead.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Thomas, Williams, Ganesan, Rankin, Charyk, Johnston, and Charlson to incorporate initiating a warm transfer of the potential buyer from a concierge of the brokering personnel to the assigned real-estate professional, wherein the concierge initiates the warm transfer of the potential buyer to the assigned real-estate professional after the concierge notifies each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer with the motivation of determining which real-estate professional is available to take on the client at that point of time, rather than have the client wait for a professional to call back later. (Charlson paragraphs 5 and 15)

Claims 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barenblatt (US 20150134483) in view of Charyk (US Patent No. 10,025,842), Williams et al. (US 20080109444), Ganesan (US 20140046792), and Rankin et al. (US 20160140168).

Referring to claim 11,

Barenblatt further discloses:

A method of lead routing with a lead-management system, comprising: (Barenblatt paragraph 70 disclosing at Location-based step 1610, the potential borrower (PB) may elect to browse or search for mortgage professionals by a geographic identifier such as a specific address (that may or may not include an apartment number), zip code, city, and/or state.  At 1630, the website may provide users with lists of mortgage professionals based on the property type provided by the user. For example, certain mortgage brokers may specialize in obtaining mortgages for co-op apartments, and not for condos. At 1640, the website may allow a borrower to request a matching service based on parameters he or she will provide to the system, and/or based on his already existing profile. It will be understood that other search parameters may be offered to, and/or used by, the PB user in addition or in alternative to Location 1610, Property 1620, and Property Type 1630. For example, a PB user may elect to search for mortgage professionals by name, or by the name of their employer and/or organization.  In another embodiment of the presently disclosed system, the WLH interface and back end may be configured to provide searching and/or matching services to prospective apartment buyers searching for buildings where the buyers are likely to satisfy requirements established by the building's board of directors. Barenblatt paragraph 86 disclosing the homepage also provides a search box 2510 for potential borrowers and other types of users such as real estate brokers, mortgage brokers, transactional attorneys, management agents, advertisers, and/or recruiters. The borrower is invited to enter a property address or a professional's name, and to press the search button located to the right of the search box.)

instantiating, by one or more server hosts, an application stack of the lead-management system in an integrated lending-and-brokering environment, wherein the instantiated application stack is configured to manage a lead- intake engine, a communication system, and a mortgage-originating system communicatively coupled with one or more databases including a records database; (Barenblatt paragraph 46 disclosing the WLH system is a combination of hardware and software, wherein certain components, including the user interface, are software modules configured to run on a variety of computer hardware platforms. FIG. 1A illustrates one embodiment of a server configuration implemented to support WLH. Here, cloud 1001 refers to a computer network, which can be an internal LAN disconnected from the Internet, or preferably a network with an Internet connection, so that the WLH system can be accessed by outside users. Computer 1002 is a stand-alone server, configured to provide web access, database, and application services.  Barenblatt paragraph 48 disclosing FIG. 1C illustrates a distributed system, where network 1001 comprises web server 1003 and database server 1004 previously seen in FIG. 1B, but adds application server 1005. Application server 1005 may take over some of the duties previously carried by servers 1002, 1003, and 1004. In this configuration, the WLH system will not encounter significant bottlenecks and should experience optimal performance. One of ordinary skill in the art will recognize that various modifications to the server configurations illustrated in FIGS. 1A-1C are possible, including added scalability, various security devices, combinations of servers, and distribution of responsibilities between the various servers. Barenblatt paragraph 49 disclosing turning to the WLH system, in the preferred embodiment, the present invention is a computer system accessible by users through a network via a web-based interface. Barenblatt paragraph 51 disclosing In the preferred embodiment, Mortgage Professional Services presented to the user include the ability to register and/or update their profiles in the mortgage database (1200), access data from the mortgage services database (1300), and access an optional matching engine (1800). The Borrower Services presented to the user include the ability to register and/or update their profiles in the borrower database (1500), access data from the borrower database (1600), and access an optional matching engine (1800). Barenblatt paragraph 72 disclosing once the borrower user has selected the type of data to search, and entered parameters via an interface presented by the website at steps 1610, 1620, 1630, and/or 1640, the website passes the parameters to an appropriate module, so that the system can execute a query in the borrower database at 1650 pursuant to the parameters entered by the user. Step 1650 is preferably performed by a dedicated database server as in FIG. 1B or 1C, but in certain embodiments may be performed by a software and/or hardware module as part of an integrated solution.)

assigning the potential buyer to an assigned real-estate professional selected from up to five licensed real-estate professionals associated with the brokering platform using at least in part some real estate-buying criteria of the potential buyer; (Barenblatt paragraph 51 disclosing the Borrower Services presented to the user include the ability to register and/or update their profiles in the borrower database (1500), access data from the borrower database (1600), and access an optional matching engine (1800). Figures 8 and 10 illustrating the matching processes for a borrower with a real-estate professional based on particular criteria (i.e. location, property type, etc.) Barenblatt paragraph 70 disclosing at Location-based step 1610, the potential borrower (PB) may elect to browse or search for mortgage professionals by a geographic identifier such as a specific address (that may or may not include an apartment number), zip code, city, and/or state.  At 1630, the website may provide users with lists of mortgage professionals based on the property type provided by the user. For example, certain mortgage brokers may specialize in obtaining mortgages for co-op apartments, and not for condos. At 1640, the website may allow a borrower to request a matching service based on parameters he or she will provide to the system, and/or based on his already existing profile. It will be understood that other search parameters may be offered to, and/or used by, the PB user in addition or in alternative to Location 1610, Property 1620, and Property Type 1630. For example, a PB user may elect to search for mortgage professionals by name, or by the name of their employer and/or organization. In another embodiment of the presently disclosed system, the WLH interface and back end may be configured to provide searching and/or matching services to prospective apartment buyers searching for buildings where the buyers are likely to satisfy requirements established by the building's board of directors.  The purpose of the match engine is to match the prospective borrower with a mortgage professional based on the borrower's profile, or entered search criteria. Barenblatt paragraph 73 teaching in FIG. 8, the execution of the Match Engine is illustrated as step 1800. The dashed lines pointing from Access Data step 1600, Execute Query step 1650, and Process Results step 1660, illustrate the flexibility of the presently disclosed system in general, and the Match Engine in particular. Specifically, the Match Engine is not a requirement of data access services provided to borrowers, as they may browse and/or search for various data types outlined above. In addition, the match engine may be invoked at various points in the data access process. For example, the system may execute the match engine after user selection at Match step 1640, Execute Query step 1650 and/or Process Results step 1660. Further, although not shown in FIG. 8, a user may request the system to execute the match engine from the basic Access Data interface indicated at step 1600. As with mortgage professional services, the system may execute the Match Engine automatically for borrower users, without user input, as the user browses the website, presenting the match results at appropriate junctures, such as when other search results are presented. The examiner is interpreting that the borrower is matched with at least one match result (match results)).)

Barenblatt does not explicitly disclose pushing borrower information for a potential borrower from a customer relationship- management ("CRM") database of the lending platform by a database server of a lending platform to a CRM database of the brokering platform through a database server of a brokering platform to supply the brokering platform and brokering personnel associated with the brokering platform buyer information for a potential buyer of real estate, wherein the potential borrower and the potential buyer are the same entity.

However Charyk further teaches,

pushing borrower information for a potential borrower from a customer relationship- management ("CRM") database of the lending platform by a database server of a lending platform to a CRM database of the brokering platform through a database server of a brokering platform to supply the brokering platform and brokering personnel associated with the brokering platform buyer information for a potential buyer of real estate, wherein the potential borrower and the potential buyer are the same entity; (Charyk column 1 line 59 to column 2 line 9 teaching the invention is directed to automatically identify updated information associated with a user in one or more remote databases (e.g., databases associated with online web services) and determine updates to be made to other remote databases based on user rules for providing such automatic updates. Thus, the systems and methods disclosed herein may allow a user to update profile information of the user at not just a single website or entity, but with multiple entities, without requiring the user to communicate with each of the entities individually. In some embodiments, the methods disclosed herein are performed by a profile update system that has existing relationships and/or communication channels with multiple entities, such as financial institutions, government institutions, retail companies, and websites, for example. Accordingly, the profile update system may advantageously push any updates to the user's profile information to multiple entities with which the user has a relationship (e.g., an account) in order to implement such profile updates across the multiple entities. Such updates may be implemented, for example, via an application programming interface (API) that the plurality of remote database (also referred to generally as “partners” or “entities” herein) have access to. In some embodiments, one or more of the databases or data sources may be implemented using a relational database, such as Sybase, Oracle, CodeBase and Microsoft® SQL Server as well as other types of databases such as, for example, a flat file database, an entity-relationship database, and object-oriented database, and/or a record-based database. Depending on the embodiment, the features discussed herein may be performed by a combination of computing devices, such as a server and a mobile computing device.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk to incorporate pushing borrower information for a potential borrower from a customer relationship- management ("CRM") database of the lending platform by a database server of a lending platform to a CRM database of the brokering platform through a database server of a brokering platform to supply the brokering platform and brokering personnel associated with the brokering platform buyer information for a potential buyer of real estate, wherein the potential borrower and the potential buyer are the same entity

Barenblatt in view of Charyk does not explicitly disclose and the borrower information of the potential borrower/buyer is obtained from enriched sales leads processed by the lead-intake engine, and wherein the lead-intake engine is configured to enrich original data of a portion of incoming sales leads with complementary data

However Williams further teaches and the borrower information of the potential borrower/buyer is obtained from enriched sales leads processed by the lead-intake engine, and wherein the lead-intake engine is configured to enrich original data of a portion of incoming sales leads with complementary data (Williams paragraph 5 teaching businesses, or other commercial entities, that sell products and/or services may acquire information regarding potential customers, clients, or business associates from several sources. For example, information regarding a potential customer, client, or business associate, referred to herein as a “lead,” may be shared among related businesses. Williams paragraph 6 the information included in a lead commonly includes contact information regarding the potential customer, such as a telephone number, residential address, and/or email address. However, depending on the source the lead, this contact information may be incomplete or incorrect, thus making the task of contacting the lead difficult. For example, if a lead does not include a telephone number or includes an incorrect telephone number for the potential customer, the business may need to do further research locating the correct phone number or may not be able to contact the potential customer.  Williams paragraph 9 teaching in one embodiment, a method of enhancing a lead record comprises receiving a lead record from a client, the lead record comprising information regarding an individual, determining a default data bundle associated with the lead record based at least partly on a vertical business market of the client, the default data bundle indicating one or more additional data items associated with the lead record that are to be retrieved from one or more data sources, transmitting the default data bundle to the one or more data sources, receiving from the one or more data sources at least some of the additional data items indicated in the default data bundle, generating an enhanced lead record comprising at least a portion of the lead record received from the client and at least a portion of the additional data items received from the one or more data sources, and transmitting the enhanced lead record to the client. Williams paragraph 35 teaching FIG. 1 is a block diagram illustrating one embodiment of a lead enhancement module 110 in communication with a network 160 and various networked devices. In one embodiment, the lead enhancement module 110, or simply the “enhancement module 110,” comprises a computing device configured to perform one or more verification, validation and/or enhancement operations on a lead, which is also referred to herein as a “lead record”. In general, a lead record may be in either paper format, such as information regarding a potential customer printed on a piece of paper, or in an electronic format, such as a record in a database that may be stored, manipulated, transferred, and viewed. Williams paragraph 36 teaching the enhancement module 110 is configured to verify that a received lead is properly formatted, generate a contactability score for the lead, append additional information to the lead record, including information obtained from one or more statistical models regarding a consumer that is associated with the lead record, and/or other lead verification, validation, and enhancement processes that are described in detail below. See also at least Williams paragraphs 50, 54, 57-60, 62, 94, 96 and 134.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, and Williams to incorporate and the borrower information of the potential borrower/buyer is obtained from enriched sales leads processed by the lead-intake engine, and wherein the lead-intake engine is configured to enrich original data of a portion of incoming sales leads with complementary data with the motivation of incorporating additional information regarding consumers obtainable from third party sources that may used to verify information received from the consumer. (Williams paragraphs 94 and 96) 

Barenblatt in view of Charyk and Williams does not explicitly disclose generating a transaction record in the CRM database of the brokering platform for the potential buyer at a time of matching the potential buyer with the assigned real-estate professional;  updating the transaction record in the CRM database of the brokering platform for the potential buyer with any updates to real estate-buying status for the potential buyer; and pushing any of the updates to the real-estate-buying status for the potential buyer to the CRM database of the lending platform for access by one or more persons of lending personnel associated with the lending platform.
 
However Ganesan further teaches:

-57-Docket No. 102186.00721Pgenerating a transaction record in the CRM database of the brokering platform for the potential buyer at a time of matching the potential buyer with the assigned real-estate professional;  (Ganesan paragraph 239 teaching the invention may deliver the leads to external CRM (Customer Relationship Management) systems. In the new claims, an integrated CRM system is described. The local search lead contacts acquired by the Seller or Service providers needs to be further contacted with information towards converting the prospect to a real customer/client. Specific Status information, Action to be performed can be maintained in the system. Price quotations can be generated, sent and saved in the system. Search can be made to find specific or a range of prospects with parameters. Notes can be added on the system as Seller or Service providers discuss with their prospects or clients. Messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. Seller or Service providers benefit from a streamlined workflow with an integrated CRM system in the process of customer acquisition and continued service.

updating the transaction record in the CRM database of the brokering platform for the potential buyer with any updates to real estate-buying status for the potential buyer; Ganesan paragraph 239 teaching the invention may deliver the leads to external CRM (Customer Relationship Management) systems. In the new claims, an integrated CRM system is described. The local search lead contacts acquired by the Seller or Service providers needs to be further contacted with information towards converting the prospect to a real customer/client. Specific Status information, Action to be performed can be maintained in the system. Price quotations can be generated, sent and saved in the system. Search can be made to find specific or a range of prospects with parameters. Notes can be added on the system as Seller or Service providers discuss with their prospects or clients. Messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. Seller or Service providers benefit from a streamlined workflow with an integrated CRM system in the process of customer acquisition and continued service.)

and pushing any of the updates to the real-estate-buying status for the potential buyer to the CRM database of the lending platform for access by one or more persons of lending personnel associated with the lending platform. (Ganesan paragraph 239 teaching the invention may deliver the leads to external CRM (Customer Relationship Management) systems. In the new claims, an integrated CRM system is described. The local search lead contacts acquired by the Seller or Service providers needs to be further contacted with information towards converting the prospect to a real customer/client. Specific Status information, Action to be performed can be maintained in the system. Price quotations can be generated, sent and saved in the system. Search can be made to find specific or a range of prospects with parameters. Notes can be added on the system as Seller or Service providers discuss with their prospects or clients. Messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. Seller or Service providers benefit from a streamlined workflow with an integrated CRM system in the process of customer acquisition and continued service.)

It would have been obvious to one of ordinary skill in the art to modify the invention disclosed in Barenblatt in view of Charyk, Williams, and Ganesan to incorporate generating a transaction record in the CRM database of the brokering platform for the potential buyer at a time of matching the potential buyer with the assigned real-estate professional;  updating the transaction record in the CRM database of the brokering platform for the potential buyer with any updates to real estate-buying status for the potential buyer; and pushing any of the updates to the real-estate-buying status for the potential buyer to the CRM database of the lending platform for access by one or more persons of lending personnel associated with the lending platform with the motivation of recording the identification of a match (Ganesan paragraph 90), updating information with regards to a status of the client and to provide other parties relevant to the transaction information regarding the update. (Ganesan paragraph 239)

Barenblatt in view of Charyk, Williams, and Ganesan does not disclose providing a configurable data mask to mask information in the records database

However Rankin further teaches providing a configurable data mask to mask information in the records database (Rankin paragraph 178 teaching in one implementation, an interface similar to the example shown in FIG. 47C may further provide a subset of lead information for display to a lead requestor prior to lead selection, lead provision, bounty payment, and/or the like. For example, in the illustrated implementation, for a contact information request, the lead requestor may be provided with a contact title 4750, contact location 4755, and/or the like to assist the requestor in selecting a lead provider with whom to exchange lead information and/or payment. In various implementations, any of a variety of selected and/or redacted lead information may be provided for display, such as redacted contact information, title, location, company name, contact type, calendar availability, site drive information, redacted and/or abbreviated marketing ideas, and/or the like. FIG. 47C also illustrates an implementation whereby matching lead providers having minimum payment thresholds in excess of the bounty amount associated with a lead request may still be provided for display to the lead requestor. For example, in the illustrated implementation, a result entry is displayed 4760 where the lead provider identity is redacted, and a message is provided indicating that the lead requestor provided bounty is too low to allow for engagement in a lead sharing transaction with the corresponding lead provider.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, Williams, Ganesan, and Rankin to incorporate providing a configurable data mask to mask information in the records database with the motivation of redacting information associated with the lead until the lead is successfully acquired by a lead requestor (Rankin paragraph 178)

Referring to claim 14,

Barenblatt in view of Charyk, Williams, Ganesan, and Johnston does not explicitly disclose setting permissions in the CRM database of the brokering platform for the transaction record, thereby allowing the assigned real-estate professional to view the buyer information for the potential buyer.

However Rankin further teaches setting permissions in the CRM database of the brokering platform for the transaction record, thereby allowing the assigned real-estate professional to view the buyer information for the potential buyer.  (Rankin paragraph 171 teaching if the user has requested to be provided with contact information matching specified criteria (e.g., for a broker in Peoria, Ill. with landlord clients in suburban commercial real estate), the HUB may provide only a subset of the contact information, such as one or more of a title, letters of a name, an affiliated company, general and/or granular location information, property attributes, and/or the like. The HUB may then receive a selection of one or more entries in the list of redacted list information 4525 from the requesting user. A determination may be made as to whether the requesting user is authorized for permission-based access to the selected information 4530, such as, for example, if the owner and/or controller of that information has specified an identifier associated with the requesting user as part of an authorized list of users for the requested lead information. If permission based access is authorized, then the lead information may be provided to the requesting user.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of  Charyk, Williams, Ganesan, and Rankin to incorporate setting permissions in the CRM database of the brokering platform for the transaction record, thereby allowing the assigned real-estate professional to view the buyer information for the potential buyer with the motivation of controlling the access of who may be view information associated with a party. (Rankin paragraph 171)

Referring to claim 15,

Barenblatt does disclose sending the potential buyer an email. (Barenblatt paragraph 101 In FIG. 29, the WLH system invites the user to subscribe to email updates regarding the 999 E 52nd St. property searched for by the user. The user may subscribe to email updates by entering his or her email address and following the Subscribe link in pop-up box 4210. When the user subscribes to email updates, the WLH system automatically informs the user of new mortgage professionals that have handled transactions in this building, and other pertinent information.)

Barenblatt in view of Charyk, Williams, and Rankin does not explicitly disclose sending the potential buyer an e-mail by way of an e-mail server at a time of generating the transaction record in the CRM database, thereby notifying the potential buyer of the assigned real-estate professional

However Ganesan further teaches sending the potential buyer an e-mail by way of an e-mail server at a time of generating the transaction record in the CRM database, thereby notifying the potential buyer of the assigned real-estate professional.  (Ganesan paragraph 13 teaching user may choose the manner in which they are notified. For example, notifications to Sellers/Service providers and Buyers can be sent via email, SMS/Text/Voice message to a mobile phone 106, through a traditional telephone number to a regular telephone 110, through a posting on a web page, text to speech 121 FIG. 2, voice message, Instant Messaging, or any other communication/information systems comprised of VOIP (voice over IP) gateways 126 FIG. 2, Email servers 127 Text/SMS messaging systems 128.  Ganesan paragraph 15 within the time frame specified by the user, the search continues automatically and the user is notified when a match is found. Ganesan paragraph 90 teaching the information about the Buyer's request may be sent to another information system, typically a CRM (customer resource management) system 125 or other proprietary information system. This can be in addition or alternative to the email/Voice/SMS/Text message being sent. Ganesan paragraph 239 teaching the invention may deliver the leads to external CRM (Customer Relationship Management) systems. In the new claims, an integrated CRM system is described. The local search lead contacts acquired by the Seller or Service providers needs to be further contacted with information towards converting the prospect to a real customer/client. Specific Status information, Action to be performed can be maintained in the system. Price quotations can be generated, sent and saved in the system. Search can be made to find specific or a range of prospects with parameters. Notes can be added on the system as Seller or Service providers discuss with their prospects or clients. Messages can be sent and saved on the system with trails of the staff that made the contact and the content with time/date stamps. Seller or Service providers benefit from a streamlined workflow with an integrated CRM system in the process of customer acquisition and continued service.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, Williams, Rankin and Ganesan to incorporate sending the potential buyer an e-mail by way of an e-mail server at a time of generating the transaction record in the CRM database, thereby notifying the potential buyer of the assigned real-estate professional with the motivation of notifying the buyer through their preferred means of contact (Ganesan paragraph 13), such as when a match is made (Ganesan paragraph 15), and to record information, such as a status of request, to facilitate the customer acquisition and continue service process. (Ganesan paragraph 219)

Referring to claim 16,

Ganesan further teaches, wherein sending the potential buyer the e-mail includes copying e-mail recipients including the assigned real-estate agent and a loan officer associated with the potential borrower.  (Ganesan paragraph 13 teaching user may choose the manner in which they are notified. For example, notifications to Sellers/Service providers and Buyers can be sent via email, SMS/Text/Voice message to a mobile phone 106, through a traditional telephone number to a regular telephone 110, through a posting on a web page, text to speech 121 FIG. 2, voice message, Instant Messaging, or any other communication/information systems comprised of VOIP (voice over IP) gateways 126 FIG. 2, Email servers 127 Text/SMS messaging systems 128.  Ganesan paragraph 15 within the time frame specified by the user, the search continues automatically and the user is notified when a match is found. Ganesan paragraph 90 teaching the information about the Buyer's request may be sent to another information system, typically a CRM (customer resource management) system 125 or other proprietary information system. This can be in addition or alternative to the email/Voice/SMS/Text message being sent.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, Williams, Rankin, and Ganesan to incorporate wherein sending the potential buyer the e-mail includes copying e-mail recipients including the assigned real-estate agent and a loan officer associated with the potential borrower with the motivation of notifying all interested parties of the assignment of the real-estate agent. (Ganesan paragraph 15

Referring to claim 17,

Barenblatt further discloses capturing the real estate-buying criteria of the potential buyer, the real estate-buying criteria including a geographical area in which the potential buyer is seeking real estate, a real estate-buying time frame, a target purchase price or price range, a type of real estate, a preferred lot size, a type of home, a home style, a preferred square footage, a number of bedrooms, a number of bathrooms, or a combination thereof, and wherein matching the potential buyer with the up-to-five licensed real-estate professionals is effected at least in part by matching at least the geographical area in which the potential buyer is seeking real estate with that of the up-to-five licensed real-estate professionals. (Barenblatt paragraph 58 teaching potential borrowers are also encouraged to establish a profile, similarly to the mortgage professional profiles discussed above, but with a different focus. FIG. 5 is a flowchart illustrating one embodiment of user signup and registration for the borrower services component of the disclosed system. In this embodiment, the PB user chooses to ‘Register/Update Borrower Profile’ from a variety of interface options noted previously, indicated as step 1500. At step 1510, the system interface, preferably a website, asks the user to enter identifying information, such as their name and possibly a social security number. At step 1520, the website requests the user to enter his or her contact information, such as an e-mail address, telephone and fax number, or mailing address. At step 1530, the website requests the user to provide information regarding property owned by the user, such as property type, location, address, purchase price, and other details pertinent to property ownership. At step 1540, the user is offered the opportunity to provide details about his or her desired properties, such as property type, size, location, amenities, price, and other features. At step 1550, the borrower user is asked to provide his or her financial information, such as annual income, current debt, credit usage, liquid assets, social security number if it was not collected earlier, and other data relevant to the ability to obtain a mortgage and/or qualify for a co-op or condo.)

Referring to claim 18,

Barenblatt further discloses wherein the real estate-buying criteria of the potential buyer is captured by i) asking scripted questions in a telephone call with the potential buyer, ii) collecting the real estate-buying criteria from a digitally fillable form to which the potential buyer has been given access, or a combination thereof. (Barenblatt paragraph 58 teaching potential borrowers are also encouraged to establish a profile, similarly to the mortgage professional profiles discussed above, but with a different focus. FIG. 5 is a flowchart illustrating one embodiment of user signup and registration for the borrower services component of the disclosed system. In this embodiment, the PB user chooses to ‘Register/Update Borrower Profile’ from a variety of interface options noted previously, indicated as step 1500. At step 1510, the system interface, preferably a website, asks the user to enter identifying information, such as their name and possibly a social security number. At step 1520, the website requests the user to enter his or her contact information, such as an e-mail address, telephone and fax number, or mailing address. At step 1530, the website requests the user to provide information regarding property owned by the user, such as property type, location, address, purchase price, and other details pertinent to property ownership. At step 1540, the user is offered the opportunity to provide details about his or her desired properties, such as property type, size, location, amenities, price, and other features. At step 1550, the borrower user is asked to provide his or her financial information, such as annual income, current debt, credit usage, liquid assets, social security number if it was not collected earlier, and other data relevant to the ability to obtain a mortgage and/or qualify for a co-op or condo.)

Referring to claim 19,

Barenblatt further discloses at a time of the potential borrower providing consent for i) referring the potential borrower to one or more persons of the brokering personnel associated -59-Docket No. 102186.0072Pwith the brokering platform and ii) sending the borrower information to the brokering platform.  (Barenblatt paragraph 58 disclosing Potential borrowers are also encouraged to establish a profile, similarly to the mortgage professional profiles discussed above, but with a different focus. FIG. 5 is a flowchart illustrating one embodiment of user signup and registration for the borrower services component of the disclosed system. In this embodiment, the PB user chooses to ‘Register/Update Borrower Profile’ from a variety of interface options noted previously, indicated as step 1500. At step 1510, the system interface, preferably a website, asks the user to enter identifying information, such as their name and possibly a social security number. At step 1520, the website requests the user to enter his or her contact information, such as an e-mail address, telephone and fax number, or mailing address. At step 1530, the website requests the user to provide information regarding property owned by the user, such as property type, location, address, purchase price, and other details pertinent to property ownership. At step 1540, the user is offered the opportunity to provide details about his or her desired properties, such as property type, size, location, amenities, price, and other features. At step 1550, the borrower user is asked to provide his or her financial information, such as annual income, current debt, credit usage, liquid assets, social security number if it was not collected earlier, and other data relevant to the ability to obtain a mortgage and/or qualify for a co-op or condo. Barenblatt paragraph 70 disclosed at Location-based step 1610, the potential borrower (PB) may elect to browse or search for mortgage professionals by a geographic identifier such as a specific address (that may or may not include an apartment number), zip code, city, and/or state.  At 1630, the website may provide users with lists of mortgage professionals based on the property type provided by the user. For example, certain mortgage brokers may specialize in obtaining mortgages for co-op apartments, and not for condos. At 1640, the website may allow a borrower to request a matching service based on parameters he or she will provide to the system, and/or based on his already existing profile. The examiner is interpreting that a potential borrower provides consent for their information to be used in the determination of a match and subsequently for use by the assigned broker.)

Barenblatt in view of Williams, Ganesan, and Rankin does not disclose wherein pushing the borrower information from the lending platform to the brokering platform occurs.

However Charyk further teaches wherein pushing the borrower information from the lending platform to the brokering platform occurs. (Charyk column 1 line 59 to column 2 line 9 teaching the invention is directed to automatically identify updated information associated with a user in one or more remote databases (e.g., databases associated with online web services) and determine updates to be made to other remote databases based on user rules for providing such automatic updates. Thus, the systems and methods disclosed herein may allow a user to update profile information of the user at not just a single website or entity, but with multiple entities, without requiring the user to communicate with each of the entities individually. In some embodiments, the methods disclosed herein are performed by a profile update system that has existing relationships and/or communication channels with multiple entities, such as financial institutions, government institutions, retail companies, and websites, for example. Accordingly, the profile update system may advantageously push any updates to the user's profile information to multiple entities with which the user has a relationship (e.g., an account) in order to implement such profile updates across the multiple entities. Such updates may be implemented, for example, via an application programming interface (API) that the plurality of remote database (also referred to generally as “partners” or “entities” herein) have access to. In some embodiments, one or more of the databases or data sources may be implemented using a relational database, such as Sybase, Oracle, CodeBase and Microsoft® SQL Server as well as other types of databases such as, for example, a flat file database, an entity-relationship database, and object-oriented database, and/or a record-based database.  Depending on the embodiment, the features discussed herein may be performed by a combination of computing devices, such as a server and a mobile computing device.)

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barenblatt (US 20150134483) in view of Charyk (US Patent No. 10,025,842), Williams et al. (US 20080109444), Ganesan (US 20140046792), Rankin et al. (US 20160140168), and Johnston et al. (US 20080208651).

Referring to claim 12,

Ganesan further teaches wherein assigning the potential buyer to the assigned real-estate professional includes i) notifying each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer by way of at least a Short Message Service ("SMS")-text message sent by a web server of the brokering platform through an SMS gateway (Ganesan Figure 1 illustrating the computing environment can includes text/messaging gateways, the service providers, a buyer, and web servers. Ganesan Figure 4 illustrating that requests are sent to one or more seller/service providers to their mobile phone/information system as an email/text or SMS message/voice message/data.  Ganesan paragraph 11 teaching the invention provides for a buyer motivated online marketplace. Ganesan paragraph 13 teaching that notification to sellers/service providers and buyers can be sent via email SMS/Text/voice message to a mobile phone or any other communication/information systems comprised of VOIP gateways, email servers, Text/SMS messaging systems. Ganesan paragraph 14 disclosing the website can comprise dynamic listings such as Real Estate.  Ganesan paragraph 49 teaching the invention integrates with SMS gateway services to send SMS messages to SMS messages to any cell in 100+ countries.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, Williams, Rankin, and Ganesan to incorporate and notifying each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer by way of at least a Short Message Service ("SMS")-text message sent by a web server of the brokering platform through an SMS gateway with the motivation of incorporating a mechanism to enable communication around the world. (Ganesan paragraph 49) 

Barenblatt in view of Charyk, Williams, Rankin, and Ganesan does not disclose and ii) assigning to the potential buyer a first-responding real-estate professional as the assigned real-estate professional at a time the first-responding real-estate professional responds to the SMS-text message

However Johnston further teaches,

and ii) assigning to the potential buyer a first-responding real-estate professional as the assigned real-estate professional at a time the first-responding real-estate professional responds to the SMS-text message.   (Johnston paragraph 25 teaching a lead can be received as a live phone call and subsequently the same lead can be received as a data record input into a computer system. Johnston paragraph 30 teaching when the received lead is determined to be a match with the participant having the highest queue priority, the illustrated method includes assigning the lead to the participant, 24. The lead can be assigned to the participant in a number of different ways, such as, for example, by e-mailing a notification to the participant, by placing a phone call to the participant, by updating a record within a database that is accessible by the participant and/or by physically delivering the lead to the participant. Johnston paragraph 64 teaching when a valid request is received, the method includes assigning the lead to the participant, 420, updating the capacity coefficient for each participant in the lead disbursement system, 422 and updating the prioritized queue, 424. Johnston Figure 4 and Johnston paragraph 65 teaching the system administrator may receive multiple requests at step 418, thereby necessitating the competing requests be prioritized. In some embodiments, the priority is based on the first participant to respond (i.e., first-come, first-served).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, Williams, Ganesan, Rankin, and Johnston to incorporate and ii) assigning to the potential buyer a first-responding real-estate professional as the assigned real-estate professional at a time the first-responding real-estate professional responds to the SMS-text message with the motivation of facilitating the assignment of a lead by incorporating a first-come first-serve manner of distributing a lead. (Johnston paragraph 65)

Referring to claim 13,

Johnston further teaches wherein the transaction record in the CRM database of the brokering platform is generated for the potential buyer at the time the first-responding real-estate professional responds to the SMS-text message.  (Johnston paragraph 30 teaching when the received lead is determined to be a match with the participant having the highest queue priority, the illustrated method includes assigning the lead to the participant, 24. The lead can be assigned to the participant in a number of different ways, such as, for example, by e-mailing a notification to the participant, by placing a phone call to the participant, by updating a record within a database that is accessible by the participant and/or by physically delivering the lead to the participant. Johnston paragraph 65 teaching the system administrator may receive multiple requests at step 418, thereby necessitating the competing requests be prioritized. In some embodiments, the priority is based on the first participant to respond (i.e., first-come, first-served).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, Williams, Ganesan, Rankin, and Johnston to incorporate wherein the transaction record in the CRM database of the brokering platform is generated for the potential buyer at the time the first-responding real-estate professional responds to the SMS-text message with the motivation of  updating a record identifying that a lead has been assigned. (Johnston paragraph 30)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barenblatt (US 20150134483) in view of Charyk (US Patent No. 10,025,842), Williams et al. (US 20080109444), Ganesan (US 20140046792), Rankin et al. (US 20160140168), and Charlson (US 20160277580).

Referring to claim 20,

Barenblatt in view of Charyk, Williams, Ganesan, and Rankin does not explicitly disclose initiating a warm transfer of the potential buyer from a concierge of the brokering personnel to the assigned real-estate professional, wherein the concierge initiates the warm transfer of the potential buyer to the assigned real-estate professional after the concierge notifies each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer. 

However Charlson teaches initiating a warm transfer of the potential buyer from a concierge of the brokering personnel to the assigned real-estate professional, wherein the concierge initiates the warm transfer of the potential buyer to the assigned real-estate professional after the concierge notifies each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer. (Charlson paragraph 5 disclosing when a customer calls into a telephone number seeking a potential service provider (e.g., call-buyer) either through direct dial or brokered by a warm call transfer agent, speed is of the essence in terms of decreasing customer hold times and helping to foster a positive emotional state in the mind of the caller. Being able to call out to multiple potential buyers in a near simultaneous manner, staggered manner, or prioritized manner is important. Charlson paragraph 6 disclosing a type of call may be either: i) a “live transfer”/“warm call transfer,” meaning a call transferred by a call center agent who introduces the caller to a different agent before dropping off the call.  receive or initiate a telephone call from or with a caller, the telephone call associated with caller identification information for the caller; generate, with at least one processor, masked caller identification information by masking a portion of the caller identification information; call a plurality of potential call-buyers in at least one lot, wherein calls to call-buyers in a single lot are initiated substantially simultaneously, and wherein calls to call-buyers in multiple lots are staggered in time;  enable new ways of selling phone calls by call-sellers to call-buyers by allowing simultaneous and overlapping call-seeks or queries to be made to multiple potential call-buyers' phones and phone systems using a unique caller ID telephone number that provides sufficient information for call tracking, call logging, and unique leads being created in lead management and customer relationship management (CRM) systems, but without sharing of the highly valuable unique identifying contact information of the caller until it is supposed to be shared either at the moment of call award/connection or the moment of sale.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Barenblatt in view of Charyk, Williams, Ganesan, Rankin, and Charlson to incorporate initiating a warm transfer of the potential buyer from a concierge of the brokering personnel to the assigned real-estate professional, wherein the concierge initiates the warm transfer of the potential buyer to the assigned real-estate professional after the concierge notifies each real-estate professional of the up-to-five licensed real-estate professionals of the potential buyer with the motivation of determining which real-estate professional is available to take on the client at that point of time, rather than have the client wait for a professional to call back later. (Charlson paragraphs 5 and 15)

Response to Arguments

Applicant’s arguments filed February 7, 2022 have been fully considered.

With regards to Applicant’s amendments and arguments, on pages 8-9 of the Remarks, regarding the 112 a and b rejections the examiner finds Applicant’s amendment persuasive and therefore has withdrawn the 112 a and b rejection.

With regards to Applicant’s amendments and arguments, on pages 9-10 of the Remarks, regarding the 103 rejection the examiner finds Applicant’s amendment and arguments unpersuasive and therefore has maintained the 103 rejection. Applicant first asserts the examiner relies on hindsight bias for example the aspect of borrower matching. The examiner respectfully disagrees in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner additionally notes how the examiner cited the primary reference of Barenblatt to disclose the concept of matching a potential buyer with a license professional based in part on the real-estate buying criteria that is additionally captured that includes at least a geographical buyer area in which the potential buyer is seeking real estate. 

Applicant’s next asserts that the cited art of record fails to teach the added limitation “providing a configurable data mask to mask information in the records database” by way of amendment. The examiner respectfully disagrees in view of the newly cited portion of Rankin cited to teach the added limitation. Therefore Applicant’s arguments are rendered moot and the examiner has maintained the 103 rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Martignoni (US 20120066176) – directed to creating anonymous loan documents. 

Field et al. (US 20160125364) – directed to integrating privacy into privacy into contact management systems. 

Whiteley et al. (20080071606) – directed to an email-based push lead management tool for customer relationship management. 

Suba et al. (US 20110282755) – directed to exchanging lead information in a bid process that provides end users, consumers, lead buyers, aggregators and sellers that aggregate the leads through marketing a platform to bid on the leads based on pre-determined criteria such as zip code, buy price field, etc. without having duplicate lead information pass to any one entity.

Cook et al. (US Patent No. 10,373,198) – directed to generating existing customer leads. 

Semprevivo et al. (US Patent No. 10,255,610) – directed to enhancing leads. 

Semprevivo et al. (US Patent No. 10,204,141) – directed to removing duplicate leads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689